Name: Commission Regulation (EC) NoÃ 1190/2007 of 11 October 2007 fixing the interest rates to be used for calculating the costs of financing intervention measures comprising buying-in, storage and disposal for the 2008 EAGF accounting year
 Type: Regulation
 Subject Matter: accounting;  economic policy;  EU finance;  trade policy;  financial institutions and credit;  distributive trades;  agricultural policy
 Date Published: nan

 12.10.2007 EN Official Journal of the European Union L 267/5 COMMISSION REGULATION (EC) No 1190/2007 of 11 October 2007 fixing the interest rates to be used for calculating the costs of financing intervention measures comprising buying-in, storage and disposal for the 2008 EAGF accounting year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section (1), and in particular Article 5 thereof, Whereas: (1) Under Article 3(1)(b) of Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (2), intervention measures to regulate agricultural markets are financed by the European Agricultural Guarantee Fund (EAGF). (2) Article 4(1)(a) of Commission Regulation (EC) No 884/2006 of 21 June 2006 laying down detailed rules for the application of Council Regulation (EC) No 1290/2005 as regards the financing by the European Agricultural Guarantee Fund (EAGF) of intervention measures in the form of public storage operations and the accounting of public storage operations by the paying agencies of the Member States (3) provides that expenditure relating to the financial costs incurred by Member States in mobilising funds to buy in products is to be determined in accordance with the methods set out in Annex IV to that Regulation on the basis of a uniform interest rate for the Community. (3) The uniform interest rate for the Community is the average of the three-month and 12-month forward Euribor rates recorded in the six months preceding the notification from the Member States provided for in point I.2 of Annex IV to Regulation (EC) No 884/2006, with a weighting of one third and two thirds respectively. That rate must be fixed at the beginning of each accounting year of the European Agricultural Guarantee Fund (EAGF). (4) However, if the interest rate notified by a Member State is lower than the uniform interest rate fixed for the Community, in accordance with the second subparagraph of point I.2 of Annex IV to Regulation (EC) No 884/2006 a specific interest rate is fixed for that Member State. Also, in the absence of any notification from a Member State of the average rate of its interest costs by the end of the year, the Commission fixes the interest rate for that Member State at the level of the uniform rate fixed for the Community. (5) Given the Member States notifications to the Commission, the interest rates applicable for the 2008 EAGF accounting year should be fixed taking the various factors into account. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee on the Agricultural Funds, HAS ADOPTED THIS REGULATION: Article 1 For expenditure relating to the financial costs incurred by Member States in mobilising funds to buy in products chargeable to the 2008 accounting year of the European Agricultural Guarantee Fund (EAGF), the interest rates provided for in Annex IV to Regulation (EC) No 884/2006 in accordance with Article 4(1)(a) of that Regulation shall be: (a) 3,0 % in the case of the specific interest rate applicable in the Czech Republic; (b) 3,4 % in the case of the specific interest rate applicable in Sweden; (c) 3,7 % in the case of the specific interest rate applicable in Greece; (d) 3,8 % in the case of the specific interest rate applicable in Austria; (e) 3,9 % in the case of the specific interest rate applicable in France, Finland and Lithuania; (f) 4,0 % in the case of the specific interest rate applicable in Ireland; (g) 4,1 % in the case of the specific interest rate applicable in Italy; (h) 4,3 % in the case of the uniform interest rate for the Community applicable to those Member States for which no specific interest rate has been fixed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 October 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 October 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 216, 5.8.1978, p. 1. Regulation as last amended by Regulation (EC) No 734/2007 (OJ L 169, 29.6.2007, p. 5). (2) OJ L 209, 11.8.2005, p. 1. Regulation as last amended by Regulation (EC) No 378/2007 (OJ L 95, 5.4.2007, p. 1). (3) OJ L 171, 23.6.2006, p. 35. Regulation as amended by Regulation (EC) No 721/2007 (OJ L 164, 26.6.2007, p. 4).